On Petition foe Rehearing.
Davis, C. J.
Counsel for appellants insist that in stating the substantial facts out of which this controversy arose, we did not take into consideration the reply. In this position counsel are in error, but we have again carefully examined the answer to which the demurrer was overruled and the reply to which the demurrer was sustained. In the reply it is averred that at the time the order was given to appellants by Kennedy “there was no existing contract or order given by the defendant, nor by any one else acting for the defendant, for the furnishing of books, blanks, etc., as provided in and called for by said order.” It is also averred in the reply that the contract with Caskey did not cover the books, blanks, etc., covered by order of said Kennedy, but the fact that Caskey “under said contract did furnish all the blanks used for election purposes in Decatur county, Indiana, for the holding of the general election in said county, held in November, 1892,” is not controverted.'
The substance of the reply is, “that at the time said order was given, as aforesaid, and at no time since has *322there been a valid and binding order or contract for the furnishing of the books, blanks, etc., mentioned in said order for said county,” and therefore, notwithstanding the supplies furnished by appellants under Kennedy’s .order “were not used by the defendant,” but were in fact furnished by Caskey under his contract, the county should pay appellants for said “books, blanks, etc.,” because it was “a part of the duties of said auditor to make out and furnish to inspectors of elections of the several precincts of said county said blanks,” etc. Whether the contract with Caskey was a valid and binding order for such supplies or not is not material, in view of the fact that it clearly appears from the averments in the answer and reply that Caskey did furnish the same to the county under such contract. In any event it is clear, under the conceded facts, that Kennedy was not acting within the line of his duty and the scope of his authority when in April, 1891, he ordered blanks for the election in November, 1892.
As stated in original opinion, his successor who was elected in 1890 entered on the discharge of the duties of the office in November, 1891. Assuming that it was a part of the duties of the auditor to make out and furnish the supplies to the inspectors of the election, Kennedy had no authority to bind the county by an order for such supplies to be furnished more than eighteen months in the future for an election to be held more than eleven months after the expiration of his term of office. Such an order as that given to appellants by Kennedy under the undisputed facts and circumstances of this case as disclosed by the answer and reply, when considered most favorably in behalf of appellants, is void so far as the county is concerned as against public policy. Such contracts cannot be upheld or enforced by the courts.
The petition for a rehearing is overruled.